Citation Nr: 1528570	
Decision Date: 07/02/15    Archive Date: 07/15/15

DOCKET NO.  12-20 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs St. Louis Education Center in St. Louis, Missouri


THE ISSUE

Entitlement to educational assistance at a higher rate under Chapter 33 of Title 38, United States Code (Post 9/11 GI Bill).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. M. Johnson, Associate Counsel


INTRODUCTION

The Veteran had active duty service from February 2009 to March 2010.  He also served a period of active duty for training from June 2006 to October 2006. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2011 determination by the Department of Veterans Affairs (VA) St. Louis Education Center in St. Louis, Missouri. 

While the Veteran has been represented by the American Legion throughout his appeal, the Veteran submitted a letter in May 2015 requesting that his appeal proceed to the Board without review by the American Legion.  The Veteran has a right to representation at all stages of the appellate process.  See 38 C.F.R. §§ 14.626, 20.600. To that extent the Board has considered the previous arguments provided by the American Legion on behalf of the Veteran; however, due to the Veteran's request the American Legion has returned the claim to the Board without further argument.     


FINDINGS OF FACT

1. The Veteran was activated for a period of active duty service as part of the Army National Guard from February 2009 and March 2010.  

2. He was not discharged from active duty due to disability.

3. His discharge from the reserves in May 2011 was due to service-connected disability, but he was not on active duty at the time.


CONCLUSION OF LAW

The criteria for educational assistance at a rate in excess of 60 percent under the Post 9/11 GI Bill have not been met. 38 U.S.C.A. §§ 3301, 3311, 3313 (West 2014); 38 C.F.R. § 20.9640 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duties to notify and assist claimants.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  The VCAA does not apply to educational assistance claims, including the Post-9/11 GI Bill, which have separate notification and assistance requirements, as set forth in 38 C.F.R. §§ 21.1031, 21.1032 (2014). See 38 C.F.R. § 21.9510 (2014).  In this case, however, the essential facts are not in dispute; the case rests on the interpretation and application of the relevant law.  The VCAA, and, by analogy, the comparable educational assistance provisions, do not affect matters on appeal when the issue is limited to statutory interpretation.  See Mason v. Principi, 16 Vet. App. 129 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  There is no possibility that any additional notice or development would aid the appellant in substantiating his claim; thus, any deficiency of notice or of the duty to assist constitutes harmless error. 

The Veteran contends that he is entitled to Chapter 33 benefits at the rate of 100 percent, rather than 60 percent.  He states that he was discharged from service due to service-connected disability and that he should be entitled to 100 percent educational assistance as a result.  He argues that he was medically discharged during a period of non-active service for injuries incurred during active service, which should entitle him to payment at the 100 percent rate.  While the Board is sympathetic to the Veteran's contentions, the Board must deny the claim as it is without legal basis.   

The Veteran joined the U. S. Army National Guard in 2006, and served on a period of active duty for training from June 2006 to October 2006, at which time he was separated due to "completion of required active service."  He was ordered to active duty for a period beginning in February 2009.  During this period, the Veteran sustained multiple injuries while stationed in Iraq.  On January 20, 2010, the Veteran received notice stating that he would be released from active duty, "not by reason of physical disability" and assigned to his reserve unit, effective March 1, 2010.  The Veteran's DD-214 reports that the Veteran was released from his period of active service in March 2010 for "completion of required active service." 

The Veteran's records report that he was assigned to the Army National Guard of Wisconsin and remained in the Army National Guard for over a year after his separation from active duty.  In May 2011, he was discharged as he had been found to be "medically unfit for retention."
 
In August 2011, the Veteran was awarded educational assistance benefits under the Post-9/11 GI Bill program at the 60 percent level.  He contends that he is entitled to benefits at the maximum, i.e., 100 percent, level based upon his medical discharge. 

In general, the amount of educational assistance payable under the Post-9/11 GI Bill is based on the aggregate length of creditable active duty after September 11, 2001. 38 C.F.R. § 21.9640(a).  The percentage of the maximum rate payable ranges from 40 percent for at least 90 days of active duty service, to 100 percent for at least 36 months.  Id.  The Veteran had 13 months of qualifying active duty service, which entitles him to 60 percent of the maximum rate (i.e., at least 12 months but less than 18 months of active duty).  Id. 

However, if a Veteran is discharged due to service-connected disability after at least 30 continuous dates of active duty service, the Veteran will be entitled to the maximum rate of payments.  Id.  The Veteran contends that he was discharged due to service-connected disability, and he had more than 30 days of active duty service; therefore, he believes he should be entitled to benefits at the maximum rate.  

The rates of payment based on aggregate length of creditable active duty service after September 10, 2001, are set forth in chart form, and, as such, briefly stated; as pertinent here: "at least 30 continuous days (must be discharged due to service-connected disability)" entitles the individual to the maximum rate. 

The relevant statutory authority, which is the primary source of the law, clarifies the more cryptic statement in the regulation.  The law provides, provides, first, that individuals entitled to the maximum amount of Post-9/11 GI Bill benefits must meet the qualifications establishing basic eligibility.  38 U.S.C.A. § 3313(c)(1). Specifically, the individual must meet the criteria of paragraph (1), (2), or (9) of section 3311(b).  Id. 

The individuals covered are those with 36 months of aggregate active duty; the child of a person who dies in line of duty; and, as pertinent here: 

An individual who-
(A) commencing on or after September 11, 2001, serves at least 30 continuous days on active duty in the Armed Forces; and 
(B) after completion of service described in subparagraph (A), is discharged or released from active duty in the Armed Forces for a service-connected disability.  

38 U.S.C.A. § 3311(b)(2).  See 38 U.S.C.A. § 3313 (emphasis added).

In contrast, the conditions for eligibility based on length of service alone require that after the specified length of active duty, the individual must continue on active duty, or be discharged or released from active duty under a number of specified circumstances.  These include a discharge from active duty in the Armed Forces with an honorable discharge, or a release from active duty, characterized as honorable, in the Armed Forces for further service in a reserve component of the Armed Forces.  38 U.S.C.A. § 3311(c).  This latter caveat, discharge from active duty for further service in the reserves, is notably absent in the section for entitlement based on 30 days or more of service followed by discharge due to service-connected disability. 

Thus, it is clear that the statute authorizes entitlement to the maximum rate for individuals with 30 days or more of continuous active duty only if the individual is discharged or released from active duty for a service-connected disability, and that this means discharge from the Armed Forces, and not discharge from active duty into the reserve component. 

"Active duty," as defined for Chapter 33 purposes, includes full-time duty in the Armed Forces, other than active duty for training, by members of the regular components of the Armed Forces, and "(B) In the case of members of the reserve components of the Armed Forces, service on active duty under a call or order to active duty under section 688, 12301(a), 12301(d), 12301(g), 12302, or 12304 of title 10 or section 712 of title 14."  38 U.S.C.A. § 3301(1).  The Veteran's active service from February 2009 and March 2010 qualifies as "active duty" under (B). However, although the Veteran sustained a service-connected injury during that service, he was not discharged from that period of active duty due to that, or any other, service-connected disability.  Conversely, his disability discharge was from the reserve component of the Armed Forces, and he was not on active duty at the time.  The law is clear that for the maximum rate based on the Veteran's length of active duty, he would have to have been discharged from active duty service for a service-connected disability. 

The Veteran argues that is unfair to him that the timing of the medical disqualification bars increased educational assistance benefits in this way.  He argues that if he had gotten seriously injured in boot camp or early during his active duty service and would have been medically discharged as a result, then he would receive the higher educational assistance without having had to serve his country abroad as he did.  While the Board respects the Veteran's courageous service abroad, it is without the ability to grant the benefits sought.  The Board has no authority to grant claims on an equitable basis and must follow the applicable provisions of law.  See 38 U.S.C.A. § 7104 (West 2014); Taylor v. West, 11 Vet. App. 436, 440-41 (1998); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The statutory scheme provides for the rate of payment of educational assistance to be based on the length of service.  A limited exception was carved out for situations where a disability incurred in active service prevents the Veteran from completing a longer period of service.  Such is not the case where a Veteran is discharged back to his reserve unit, despite the presence of a service-connected disability which does not, at that time, preclude his retention in the military.  

Accordingly, based on the evidence of record and the Veteran's contentions, there is no legal basis on which the appellant's claim for a higher rate of payment can be granted.  As the law and not the evidence is dispositive in this case, the claim must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to educational assistance at a higher rate under Chapter 33 of Title 38, United States Code is denied. 


____________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


